     Case 3:19-cv-02732-M Document 18 Filed 07/29/20               Page 1 of 1 PageID 161



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KAREN STEPHENS-BUTLER,                           §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §           Civil Action No. 3:19-cv-02732-M
                                                 §
SAM’S EAST, INC.,                                §
                                                 §
        Defendant.                               §
                                                 §

                                           JUDGMENT

        This action came on for consideration by the Court, and the issues having been duly

considered and a decision duly rendered,

        It is ORDERED, ADJUDGED, and DECREED that:

        1. This case is DISMISSED with prejudice.

        2. The taxable costs of court, as calculated by the Clerk of Court, are assessed against

            the Plaintiff.

        3. The Clerk of Court is directed to transmit a true copy of this Judgment to the parties.

        SO ORDERED.

        July 29, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
